ELLETT, Justice
(dissenting).
This is an appeal from a judgment of the district court remanding a case to the justice court for execution of sentence.
*903When a matter is appealed from a justice court to the district court the rulings made by the latter court are final in all matters except as to constitutional questions.1
No constitutional question is involved in this appeal and the ruling of the district court is therefore final and under the constitutional provision above cited no appeal lies to the Supreme Court.2
I therefore would dismiss this appeal.

. Utah Constitution, Article VIII, Section 9.


. State v. Sheldon, 545 P.2d 513 (Utah 1976).